            Case 1:18-cv-01771-TSC Document 44 Filed 06/21/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                            )
CAMPAIGN LEGAL CENTER,                      )
                                            )
       Plaintiff,                           )
                                            )      Civil No. 18-1187 (TSC)
       v.                                   )      Civil No. 18-1771 (TSC)
                                            )
U.S. DEPARTMENT OF JUSTICE,                 )
                                            )
       Defendant.                           )
                                            )

                                     JOINT STATUS REPORT

       Pursuant to the Court’s May 5, 2021 Minute Order, Plaintiff Campaign Legal Center

(“CLC”) and Defendant United States Department of Justice (“DOJ”) hereby submit this Joint

Status Report in this Freedom of Information Act (“FOIA”) case.

       During the status conference of May 5, 2021, Defendant advised that the Civil Rights

Division anticipated completing its supplemental search by the end of June 2021. Defendant

reports that the search has been completed and the consultations with other agencies and agency

components are concluded. The Civil Rights Division intends to make a final release of

approximately three responsive emails by June 23, 2021. In addition, by the same date, the

Justice Management Division intends to release a revised version of one email.

       The parties propose to meet and confer regarding any remaining issues and submit a

further Joint Status Report by July 12, 2021, recommending further proceedings, including a

briefing schedule, if appropriate.
        Case 1:18-cv-01771-TSC Document 44 Filed 06/21/21 Page 2 of 2




Dated: June 21, 2021               Respectfully submitted,

                                   __/s/ Adam Miller__________________
                                   BUCKLEY LLP
                                   Adam Miller (DC Bar # 496339)
                                   Nadav Ariel (DC Bar # 1023141)
                                   1250 24th Street NW, Suite 700
                                   Washington, DC 20037
                                   202-349-7958
                                   amiller@buckleyfirm.com

                                   CAMPAIGN LEGAL CENTER
                                   Danielle M. Lang (DC Bar # 1500218)
                                   1411 K Street NW, Suite 1400
                                   Washington, DC 20005
                                   202-736-2200
                                   dlang@campaignlegalcenter.org

                                   Counsel for Plaintiff

                                   CHANNING D. PHILLIPS
                                   D.C. Bar #415793
                                   Acting United States Attorney

                                   BRIAN P. HUDAK
                                   Acting Chief, Civil Division

                                   By:     /s/ Paul Cirino
                                   PAUL CIRINO, D.C. Bar #1684555
                                   Assistant United States Attorney
                                   Civil Division
                                   U.S. Attorney’s Office for the District of Columbia
                                   555 4th Street, N.W.
                                   Washington, D.C. 20530
                                   Telephone: (202) 252-2529
                                   paul.cirino@usdoj.gov

                                   Counsel for Defendant
